DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on July 6, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,849,039 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Amendment
Applicant's amendments filed on June 21, 2022 with respect to independent claim 1 and 11 have been fully considered. The amendments include the allowable subject matter of claims 6 and 16, previously indicated in the Non-Final Office Action mailed on March 21, 2022. Based on Applicant's amendments, the 35 U.S.C 102(a)(1) and 103 Claim Rejections previously set in the Non-Final Office Action mailed on March 21, 2022, have been withdrawn.

REASONS FOR ALLOWANCE
Claims 1-3, 5, 7-13, 15 and 17-20 are allowed. 
Claims 4, 6, 14 and 16 were cancelled.
The following is an examiner’s statement of reasons for allowance.
The present invention is related to a carrier switching method, comprising: receiving, by a terminal, signaling sent by a base station in a time unit n on a first carrier subset, wherein n is a time unit index number, and the terminal currently transmits data or camps on the first carrier subset, the signaling indicates the terminal to switch from the first carrier subset to a second carrier subset to transmit data or camp, both the first carrier subset and the second carrier subset belong to a preset carrier set, any two carriers in the preset carrier set are different from each other in terms of at least one of center frequency or bandwidth, the preset carrier set has a set of system information, each of the first carrier subset and the second carrier subset comprises at least one carrier, and the first carrier subset and the second carrier subset are not completely the same; and starting transmitting data or camping, by the terminal, on the second carrier subset from a first instant according to the signaling, wherein the starting transmitting, by the terminal, data on the second carrier subset from the first instant according to the signaling comprises: starting detecting, by the terminal, a signal or physical channel sent by the base station on the second carrier subset from time unit n+N, and determining whether the base station occupies one or more carriers of the second carrier subset for data transmission, wherein N is a positive integer; or in response to that the base station transmits data in P continuous time units, and the time unit n and the time unit n+N are time units in the P continuous time units, starting detecting, by the terminal, at least one of DCI or transmitted data on the second carrier subset from the time unit n+N until an end of the P continuous time units, wherein P is a positive integer, and N is a positive integer; or in response to that the base station transmits data in P continuous time units, and the time unit n and the time unit n+N are time units in the P continuous time units, starting detecting, by the terminal, at least one of DCI or transmitted data on the second carrier subset from the time unit n+N until an end of a number P+E of one or more time units, wherein E is a non-negative integer, a value of E is associated with a length of an idle time-domain resource required by frequency modulation, P is a positive integer, and N is a positive integer; or receiving, by the terminal, second configuration information sent by the base station on the second carrier subset in the time unit n+N, the second configuration information indicating a time T of one or more time units for continuous transmission, started from the time unit n+N, of the base station, wherein T is a positive number, and starting, by the terminal, at least one of detecting DCI or transmitted data on the second carrier subset from the time unit n+N until an end of the time T of the one or more time units, wherein N is a positive integer.

Regarding independent claim 1, the closes prior art Zhao discloses a method for reconfiguring an aggregated cell in a carrier aggregation system (Zhao, Figs. 2-6, [0074]). Zhao discloses that a UE receives a RRC connection reconfiguration message from a network side device, where the UE is currently served by the cell 1, and cell 1 belongs to the aggregated cells initially set to cell 1, cell 2 and cell 3. The RRC connection reconfiguration message indicates the UE to change the aggregated cell from cell 1, cell 2 and cell 3 to cell 2, cell 3 and cell 4, and serving cell from cell 1 to cell 3, for example (Zhao, Fig. 2, [0053], Fig. 5, [0063], Fig. 4, [0066], Fig. 6, [0075]-[0076]). The cell 1, cell 2 and cell 3, and cell 2, cell 3 and cell 4 belong to the cell set which can be aggregated. The cells 1-5 are different in terms of bandwidth and frequency information (Zhao, [0067], [0076], Fig. 5, [0081]). The carriers (cells) are aggregated, where the carriers share the same system information since repeated content in system messages is performed by the anchor component carrier and other carriers (Zhao, [0051]). The cells 1-3 and cells 2-4 are comprised of similar and different cells, and also overlapping and different frequency values (Zhao, Fig. 5, [0063], [0081]). Zhao further teaches that after the UE receives the RRC connection reconfiguration message, the UE changes the serving cell from cell 1 to cell 3 (Zhao, Fig. 2, [0058], Fig. 4, [0068], Fig. 6, [0078]).

Regarding independent claim 1, the closes prior art Pelletier discloses that the mobile station receives signaling from the base station in subframe k or subframe 3, as shown in Figure 2, where the signaling is received on the CC#1 (Pelletier, Fig. 2, [0036]-[0037], Fig. 4, [0042]). Pelletier further discloses that a guard interval and delay are inserted between the signaling received and the initiation of the CC#2, where the CC#2 becomes active at subframe k+x or subframe 5. The example shown in Figure 2 results in subframe n equal to subframe 3, and subframe n+N equal to subframe 3+2, where 2 is a positive integer (Pelletier, Fig. 2, [0036]-[0039], Fig. 4, [0043]-[0044] ln 11-14, Fig. 5, [0047]).

After careful consideration and search of the present claimed invention, the examiner finds the limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, the cited prior arts, singly or in combination, fail to teach or disclose the following underlined claimed limitations “A carrier switching method, comprising: 
receiving, by a terminal, signaling sent by a base station in a time unit n on a first carrier subset, wherein n is a time unit index number, and the terminal currently transmits data or camps on the first carrier subset, the signaling indicates the terminal to switch from the first carrier subset to a second carrier subset to transmit data or camp, both the first carrier subset and the second carrier subset belong to a preset carrier set, any two carriers in the preset carrier set are different from each other in terms of at least one of center frequency or bandwidth, the preset carrier set has a set of system information, each of the first carrier subset and the second carrier subset comprises at least one carrier, and the first carrier subset and the second carrier subset are not completely the same; and 
starting transmitting data or camping, by the terminal, on the second carrier subset from a first instant according to the signaling, 
wherein the starting transmitting, by the terminal, data on the second carrier subset from the first instant according to the signaling comprises: 
starting detecting, by the terminal, a signal or physical channel sent by the base station on the second carrier subset from time unit n+N, and determining whether the base station occupies one or more carriers of the second carrier subset for data transmission, wherein N is a positive integer; or 
in response to that the base station transmits data in P continuous time units, and the time unit n and the time unit n+N are time units in the P continuous time units, starting detecting, by the terminal, at least one of DCI or transmitted data on the second carrier subset from the time unit n+N until an end of the P continuous time units, wherein P is a positive integer, and N is a positive integer; or 
in response to that the base station transmits data in P continuous time units, and the time unit n and the time unit n+N are time units in the P continuous time units, starting detecting, by the terminal, at least one of DCI or transmitted data on the second carrier subset from the time unit n+N until an end of a number P+E of one or more time units, wherein E is a non-negative integer, a value of E is associated with a length of an idle time-domain resource required by frequency modulation, P is a positive integer, and N is a positive integer; or 
receiving, by the terminal, second configuration information sent by the base station on the second carrier subset in the time unit n+N, the second configuration information indicating a time T of one or more time units for continuous transmission, started from the time unit n+N, of the base station, wherein T is a positive number, and starting, by the terminal, at least one of detecting DCI or transmitted data on the second carrier subset from the time unit n+N until an end of the time T of the one or more time units, wherein N is a positive integer” as recited in amended independent claim 1 when considering the claim as a whole. The same rationale applies to independent claim 11 disclosing similar features as independent claim 1, thus allowable over the prior art of record, when interpreted in accordance with the present specification description.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473